ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
ARGO Systems, LLC                               ) ASBCA Nos. 62662-ADR, 62720-ADR
                                                )
Under Contract No. W912DR-14-D-0018             )

APPEARANCES FOR THE APPELLANT:                     Dirk D. Haire, Esq.
                                                   Kristen Broz, Esq.
                                                   Dana Molinari, Esq.
                                                   Ronni Two, Esq.
                                                    Fox Rothschild LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Paul B. Taylor, Esq.
                                                   Justin P. McCorcle, Esq.
                                                   Shelby Culver, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Wilmington

                  OPINION BY ADMINISTRATIVE JUDGE SWEET

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeals are sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $625,000.
This amount is inclusive of Contract Disputes Act interest, costs and attorney fees. If
payment of the judgment is not made within 120 days of the date of this decision, interest
shall be paid on the judgment amount pursuant to 41 U.S.C. § 7109 from 121 days until
date of payment.

       Dated: November 29, 2021




                                                   JAMES R. SWEET
                                                   Administrative Judge
                                                   Armed Services Board
(Signatures continued)                             of Contract Appeals
I concur                                         I concur



RICHARD SHACKLEFORD                              J. REID PROUTY
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62662-ADR, 62720-ADR,
Appeals of ARGO Systems, LLC, rendered in conformance with the Board’s Charter.

      Dated: November 29, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2